IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 23, 2007
                                     No. 06-61178
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

WILLIAM MW ANGI KARANJA
                                                  Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A97 959 818


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       William MW Angi Karanja, a native and citizen of Kenya, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA)
denying his application for asylum. This court will uphold the finding that an
alien is not eligible for asylum if that finding is supported by substantial
evidence. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
       “To qualify for asylum, an alien must be a ‘refugee.’” Tesfamichael v.
Gonzales, 469 F.3d 109, 113 (5th Cir. 2006) (citing 8 C.F.R. § 1208.13(a)).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 06-61178

A refugee is a person unable to return to his or her country “because of
persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion.” Id.
(citing 8 U.S.C. § 1101(a)(42)(A)), cert. denied, 2007 WL 2819722 (U.S.
Oct. 1, 2007). “Past persecution entails harm inflicted on the alien on account
of a statutorily enumerated ground by the government or forces that a
government      is   unable     or    unwilling     to   control.”   Id.   (citing
8 C.F.R. § 1208.13(b)(1)). The harm or suffering “need not be physical, but may
take other forms, such as the deliberate imposition of severe economic
disadvantage or the deprivation of liberty, food, housing, employment or other
essentials of life.” Id. at 114 (internal quotations and citations omitted).
      Karanja acknowledges that the IJ denied him relief based on the finding
that he was not credible as well as on the finding that he had not established
past persecution or a well founded fear of future persecution. He argues,
however, that the BIA “refused to endorse the IJ’s negative credibility finding.”
We do not address the credibility issue because even accepting Karanja’s
allegations as true, he has not meet his burden of proof. See Ozdemir v. INS,
46 F.3d 6, 8 (5th Cir. 1994).
      The record does not support Karanja’s assertion that he suffered
significant harm to his home or “way of life.” Moreover, there is no authority
which supports Karanja’s argument that the emotional distress he suffered
based on the alleged rapes of his wife and daughter is a type of harm that
constitutes past persecution.         Karanja cites Campos-Guardado v. INS,
809 F.2d 285, 289 (5th Cir. 1981), in support of his assertion. However, in
Campos-Guardado, this court merely recognized that harm to a family member
might support a finding of a reasonable fear of future persecution, not a finding
of past persecution. Id. at 289. Further, Karanja failed to present any facts
which showed that he suffered past persecution by a group that the government
was unwilling or unable to control, as required by the INA.                    See

                                          2
                                No. 06-61178

Tesfamichael, 469 F.3d at 113. Accordingly, his petition is DENIED. See Chun,
40 F.3d at 78.




                                     3